DETAILED ACTION
Election/Restrictions
Claims 23-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/29/2021.

Allowable Subject Matter
Claims 3 and 12-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The limitations of claims 3 and 12-16 when viewed in combination with the limitations of their parent and any intervening claims are seen to render a proper finding of prima facie obviousness too tenuous over the cited prior art of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "crown-like border" in claim 5 is a relative term which renders the claim indefinite.  The term "crown-like" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The 
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.

Claims 1, 6-7, 10-11, 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan (US 2010/0004078 A1) in view of Treto (US 2014/0128186 A1).

	Regarding claim 1, Flanagan teaches and apparatus for broadhead archery (See abstract), a plurality of articulating blades with an extended and folded position (See Figures 3-4 which shows the change in the blade positions), and the resilient device (See Figures 3-4 noting item 62; Reference [0023+] which speaks of the blades expanding after passed through harder substances.  The retaining element 50 of Flanagan can be removed prior to launching the arrow which would result in the functioning of the blades as claimed.  Reference In re Leshin for obviousness with regards to removing elements if their function isn’t desired.)
Treto teaches that includes an interchangeable tip with a plurality of edges adapted to penetrate hard tissue (See Figures 2A-3C noting the tip of the arrow head), a body with different ends wherein the tip is located on the forward end (See Figures 2A-3C) and one or more longitudinally and angularly fixed blades mounted on the body behind the plurality of articulating blades (See Figures 2A-3C).


	Regarding claims 6-7, 10-11, 17 and 22, Flanagan teaches:
(Claim 6)  a parallel pair of adjacent blades mounted side by side and mounted to pivot on a common axis (See Figures 3-4)
(Claim 7)  The blades extending by the same amount when in a backwardly folded position and their extension away from the body is greater than the predetermined amount when folded backwardly.  (See Figures 3-4)
(Claim 10)  A resilient device (See item 62 wherein each spring will have an elastic limit.)
(Claim 11)  the leading and trailing edge of the blades, the body with a longitudinal cavity with the resilient device mounted in the cavity (See Figures 3-4) a pushing element (66) and a spring (62) which functions as claimed.
(Claim 17)  bow springs with opposite ends that are connected to the blades (See Figure 8)
(Claim 22)  the spring mechanism which inherently resists force applied to it thought he blades (See Figures 3-4 and item 62.  The resisting of force will inherently help to avoid the blades breaking off)


Claims 2, 19-20, 4-5, 9, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan (US 2010/0004078 A1) in view of Treto (US 2014/0128186 A1) and Rager (US 2007/0037640 A1).

	Regarding claims 2, 19-20, 4-5, 9, 18 and 21, Rager teaches:
(Claim 2)  the tip max width is greater than the body (See Figure 1 items 22 and 28)
(Claim 19)  The plurality of edges as configured and the inwardly tapered skirt as claimed (See Figure 1 noting item 28).
(Claim 20)  The tip adapted to fly ahead of the body which would inherently allow the functioning as claimed.  (See Figure 1 item 22 and 28)
(Claim 4)  the proximal portion of the tip is inwardly tapered (See Figure 1 noting item 28)
(Claim 5)  the proximal portion of the tip is inwardly tapered and extends rearward to a scalloped, crown-like border which would achieve the same function as claimed.  (See Figure 1 items 28 and 30)
(Claim 9)  the tip has scoops extending backwardly to the scalloped border between the plurality of edges (See item 28).
(Claim 18)  the tip has a maximum width exceeding the body (See Figure 1 item 22).
	It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Flanagan with the teaching of Rager as the simple substitution of one known element for another to obtain predictable results is an indication of obviousness.  The substitution of the tip of Flanagan with that of Rager is the simple substation of one known element with another.  An arrow head tip of one shape and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))  As such, the size and shape of the tip are considered obvious matters of design choice which one of ordinary skill in the art would have found obvious at the time of the invention.

Regarding claim 21, Treto teaches the body has a forward section and a rear section, the fixed blades extending from the rear section, the blades pivotally mounted on the forward section (See Figure 2A-3C)  Rager teaches the forward section is wider than the rear section which would function as claimed.  (See Figure 1 item 22 and 28)
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Flanagan with the teaching of Treto to allow two sets of blades to be pinned together minimizing part count resulting in lower manufacturing cost and ease of assembly (See [0006]) and with the teaching of Rager as the court held that “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant”. (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan (US 2010/0004078 A1) in view of Treto (US 2014/0128186 A1) Romeka (US 2,684,852 A)
.
	Romeka teaches the arrow has a forward, mid and rear section with the forward section being wider than the mid and rear section.  (See Figure 2)   Additionally, the court held that “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant”. (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))  As such It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Flanagan with the sizing criteria of Romeka as such is a matter of choice which a person of ordinary skill in the art would have found obvious at the time of the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,921,102 B1. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant invention and claim 1 of the ‘102 patent are both directed towards an apparatus for broad head archery which include a tip, a body, articulating blades, a resilient device for pushing the blades and a pushing element.  Although the claims are not identical they overlap in scope and encompass substantially similar subject matter.  The specifics such as the shape of the pushing element are not seen to render the claims unobvious in view of each other.  The remaining claims are seen to further refine the subject matter and are coextensive in scope.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711